Dear Mr. Hall:
You requested that this office reconsider and/or clarify our prior opinion, number 04-0388, regarding Fire Protection District No. 3 of St. Tammany Parish ("District"). Based upon the information you provided, and upon further research, we write to restate our opinion herein on the issue of whether the District may charge a fee to individuals for the use of emergency medical service provided by the District.
In Opinion No. 04-0388 we stated that R.S. 40:1501 does not grant the District the authority to charge a fee to individuals who use the emergency medical service, but that the statute does grant the District all authority granted to ambulance service districts by R.S. 33:9053 et seq. and any other provision of law. We concluded that these statutory provisions do not specifically grant an ambulance service district the authority to charge a fee to individual users. We recall this conclusion, and restate our opinion as follows:
R.S. 33:9056(B) sets forth the authority of the board of commissioners of an ambulance service district, and section (B)(8) authorizes the board "to establish charges or rates of pay for the use of facilities provided by the district." Our office has interpreted a similar provision, La. R.S. 1246.3(8), as authorizing an ambulance service district to charge a fee to individuals who utilize its services. Attorney General Opinion No. 80-244. Therefore, it is the opinion of our office that the Fire Protection District No. 3 of St. Tammany Parish has the authority to charge a fee to individuals who use its emergency medical service.
Trusting this adequately responds to your request, we remain
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: KENNETH L. ROCHE, III Assistant Attorney General